09/08/2020



                                                                                               Case Number: DA 20-0237
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                            NO. DA 20-0237



KOLE FITZPATRICK, DBA
FITZPATRICK TRUCKING,

               Plaintiff/Appellant/Cross-Appellee,

       v.


TRAIL CREEK ENTERPRISES, LLC,
JASON SUBATCH, WESTERN STATES
EQUIPMENT COMPANY (“CAT”), AND
JOHN DOES 1-60,

               Defendants and Appellees,

TRAIL CREEK ENTERPRISES, LLC,
AND JASON SUBATCH,

               Counter-Plaintiffs and Appellees.


      GRANT OF UNOPPOSED MOTION FOR EXTENSION OF TIME


       Pursuant to Mont. R. App. P. Rule 26(1), Western States Equipment Company, is granted

a 30-day extension of time up to and including October 8, 2020, to file its response brief.

       Dated this      day of October 2020.



                                              By:




                                                                                   Electronically signed by:
                                                                                      Bowen Greenwood
                                                                                  Clerk of the Supreme Court
                                                                                      September 8 2020